Order entered April 12, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00853-CR

                       SELVIN SANTOS-HERNANDEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-30682-V

                                          ORDER
       The reporter’s record was due in this case on September 26, 2015. On November 24,

2015, we abated the appeal for findings regarding why the record has not been filed. On

December 11, 2015, we ordered the reporter’s record filed within thirty days. When the record

was not filed by January 21, 2016, we ordered that the record be filed by February 5, 2016. On

February 8, 2016, we granted court reporter Robin Washington an extension until March 24,

2016 to file the record due to complications related to her pregnancy. To date, Ms. Washington

has neither filed the reporter’s record nor communicated with the Court regarding the status of

the record.

       Accordingly, we ORDER the trial court to make findings regarding the following:
               Whether Ms. Washington has done any work on transcribing the reporter’s record
                in this appeal.

               If Ms. Washington has done work on transcribing the record, the trial court shall
                determine the date by which the record will be filed.

               If the trial court finds that Ms. Washington has not yet begun working on
                transcribing the record, the trial court shall next determine whether Ms.
                Washington is able to work on the record or whether the notes of the proceedings
                should be surrendered to the trial court for transcription by another court reporter.

               If the trial court determines that another court reporter should transcribe the notes,
                the trial court shall provide the name and contract information for that court
                reporter as well as make a finding of the date by which the record will be filed.

        We ORDER the trial court to transmit a record containing its findings of fact and any

orders to this Court within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; court reporter Robin Washington;

and to counsel for all parties.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal shall

be reinstated thirty days from the date of this order or when the findings are received.

                                                       /s/    ADA BROWN
                                                              JUSTICE